      Case 18-34214-bjh11 Doc 95 Filed 05/22/19          Entered 05/22/19 16:36:08        Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



Signed May 22, 2019
                                            United States Bankruptcy Judge
  ______________________________________________________________________




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION


     IN RE:                                       §
                                                  §
     NOBLE REY BREWING CO., LLC                   §      CASE NO 18-34214
                                                  §
                                                  §

       ORDER ON EMERGENCY MOTION TO COMPEL COMPLIANCE WITH SALE ORDER



              CAME ON to be considered this day the Motion of Noble Rey Brewing Co.,

     LLC.(“Debtor”) to Compel Compliance with Sale Order ("Motion"). The Court having reviewed

     the pleading, the Court’s Record, and having heard argument of counsel is of the opinion the

     Motion is well founded and for the reasons set forth in open Court, should be Granted. It is
Case 18-34214-bjh11 Doc 95 Filed 05/22/19            Entered 05/22/19 16:36:08     Page 2 of 2



accordingly,

       ORDERED, ADJUDGED AND DECREED Craft Equipment, LLC (“Craft”) is to pay

the Purchase Price in accordance with the Sale Order pursuant to the terms of the Asset Purchase

Agreement. It is further,

       ORDERED, ADJUDGED AND DECREED the Debtor shall deliver the executed

Assignment and Assumption Agreement under the Asset Purchase Agreement (“APA”) to Craft

no later than 5:00 p.m. on Tuesday May 21, 2019. It is further,

       ORDERED, ADJUDGED AND DECREED the Debtor shall deliver to the Texas

Alcoholic Beverage Commission the liquor permits for its locations on Farrington Street and the

Dallas Farmers Market and provide Craft with the recipes and brewing instructions for its

products no later than 5:00 p.m. on Wednesday, May 22, 2019. It is further,

       ORDERED, ADJUDGED AND DECREED the “closing Date” referenced in Section 2.1

of the APA shall be Thursday May 23, 2019. Craft is to pay the Purchase Price on the Closing

Date in accordance with the Sale Order. It is further,

       ORDERED, ADJUDGED AND DECREED the Debtor shall provide for the name

change required under the APA in its confirmed Plan of Reorganization.



                                      ### End of Order ###
